Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Application’s election of Group I, Claims 1-8, drawn to a product of an Al-Fe alloy plated steel sheet, classified in class C23C2/02, in the reply filed on 10/27/2022 is acknowledged without traverse. Claims 9-20 are withdrawn from consideration as non-elected claims, Claims 1-8 remain for examination, wherein claim 1 is an independent claim.
Claim Objections
Claim 1 is objected to because of the following informalities:  the “TWB” on line 2 of instant claim should be written in full term.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “excellent TWB” on line of claim 1 is a relative term which renders the claim indefinite. The term “excellent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “may be” on line 8 of claim 6 is a not-positive limitation. It is unsure the following limitation after “may be” is a necessary limitation. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (JP 2011137210 A, listed in IDS dated 08/29/2022, with on-line English translation, thereafter JP’210).
Regarding claims 1-4 and 8, JP’210 teaches an Al-Fe plated steel sheet for hot stamp (Abstract, claims, and Examples of JP’210), which reads on the Al-Fe alloy plated steel sheet for hot press forming as recited in the instant claims. The comparison between the base steel sheet alloy composition ranges disclosed by Example #J in table 1 of JP’210 and those disclosed in the instant claims 1-4 are listed in the following table. All of the alloy composition disclosed by Example #J in table 1 of JP’210 are within the claimed ranges as recited in the instant claims. JP’210 provides the thickness of plated Fe-Al alloy layer is 27 m (Example #10 in table 3 of JP’210), which is within the claimed thickness range of 10-60 m as recited in the instant claim 8. JP’210 teaches the composition of Al-Fe plating alloy with Fe-Al-Si composition ranges and does not mention any un-alloyed phase in the layer (Fig.6, claims and par.[0043], [0064]-[0065] of JP’210) overlapping the claimed Al-Fe alloy composition ranges, which creates a prima facie case of obviousness. MEPE 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the Al-Fe plating alloy composition as claimed from the disclosure of JP’210 since JP’210 teach the same Al-Fe plated steel sheet for the same hot pressing application throughout whole disclosing range. Regarding the “TWB” welding characteristics  as recited in the instant claim 1, which is considered as a property of the Al-Fe plated steel sheet fully depended on the claimed alloy composition and manufacturing process. Since JP’210 teaches the same steel sheet coated by the similar Al-Fe based alloy layer for the same hot-pressing application as claimed in the instant invention, the claimed “TWB” welding characteristics  would be highly expected by the alloy of JP’210. MPEP 2112 0 and 2145 II. Actually, JP’210 teaches the welding process for the plated steel sheet (par.[0032], [0071], and [0085] of JP’210). 

 Element
From instant Claim 1 (Wt%) 
Example #J in table 1 of JP’210 (wt%)
within range
(wt%)
C
0.1-0.5
0.19
0.19
Si
0.01-2.0
0.21
0.21
Mn
0.1-10
1.21
1.21
P
0.001-0.05
0.03
0.03
S
0.0001-0.02
0.003
0.003
Al
0.001-1.0
0.028
0.028
N:
0.001-0.02
0.005
0.005
Fe
Balance with impurities 
Balance with impurities
Balance with impurities

Al-Fe-alloy layer (wt%)
From JP’210
Overlapping range (wt%)
Al
40-60
Balance (par.[0043])
55-60
Si
2-10
3-15 (cl.4)
3-10
Fe
Balance with impurities 
42-60 (par.[0043])
Balance with impurities

From instant Claim 2 (Wt%)

within range
(wt%)
One or more of Cr and Mo
Total: 0.01-4.0 
Cr: 0.50
Cr: 0.50

From instant Claim 3 (Wt%)


One or more of Ti, Nb, V
Total: 0.001-0.4 
Ti: 0.03
Ti: 0.03

From instant Claim 4 (Wt%)


B
0.0001-0.01 
0.047
0.047

Instant claim 8
#10 in table 3 of JP’210
within range
(wt%)
Al-Fe alloy layer thickness (m)
10-60
27
27


Regarding claim 6, JP’210 teaches including diffusion layer and intermediate layer in Al-Fe plating coating (Fig.4 and 6, and par.[0039], [0043] of JP’210). JP’210 specify including 3-15wt% Si in the Al-Fe coating alloy (claim 4 and par.[0018], [0065] of JP’210), which overlap the claimed Si amount in the claimed diffusion and intermediate layers. MEPE 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of Si in the Al-Fe plating layer as claimed from the disclosure of JP’210 since JP’210 teach the same Al-Fe plated steel sheet for the same hot pressing application throughout whole disclosing range.
Regarding claim 7, JP’210 teaches coating ZnO layer with 1.5 g/m2 Zn on the Al plating surface (Example 3 of JP’210), which meets the claimed oxide layer as recited in the instant claim.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’210 in view of Hayashi et al (US-PG-pub 2013/0220490 A1, thereafter PG’490).
Regarding claim 5, JP’210 does not specify the claimed phases as recited in the instant claim. PG’490 teaches a Al-alloy coated steel sheet for stamping (Abstract, par.[0001], [0020], and examples of PG’490). PG’490 teaches steel sheet with alloy composition ranges (Claims, abstract, and examples of PG’490) overlap the claimed alloy composition ranges. MPERP 2144 05 I. PG’490 specify including more than 50 vol.% ferrite (abstract and claims of PG’490) and more specifically provides examples (Table 7 of PG’490) having phase read on the claimed phases. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the phases in the steel sheet as claimed from the disclosure of PG’490 for the steel sheet of JP’210 since both PG’490 and JP’210 teach the same Al alloy plated steel sheet for the same hot pressing application throughout whole disclosing range. PG’490 further teaches the steel sheet with proper phases are suitable for hot stamping (Par.[0001] and [0115]-[0116] of PG’490).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571) 270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JIE YANG/Primary Examiner, Art Unit 1734